Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
 
Status of Claims
Applicant’s amendments dated 11/9/22 have been entered. Claims 1, 2, and 15-18 have been amended. Claims 12-14 and 20 have been cancelled. Claims 22-27 have been newly added. This leaves claims 1-11, 15-19, and 21-27 currently active and pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “wherein no other polyethylene layers are present between the polyethylene layer of the metallized polyethylene film,” it is unclear what is intended to be claimed by this language. For purposes of examination ‘no other polyethylene layers […] between the polyethylene layer of the metallized polyethylene’ will be interpreted as ‘no additional polyethylene layer between the polyethylene and metal layers of the metallized polyethylene film.’
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 15-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (US2012/0042981).
Regarding claims 1, 2, 4, 9-11, Ray teaches a thermally insulating system (Ray para 1) comprising a first polymer layer (12), which may be polyethylene, (Ray para 25, 40, 67) directly contacting a metallized surface (with an aluminum coating on an outer/outside surface (exposed to environment) (Ray para 40, 58, 67; fig 1, item 26), coupled to a thermoformed second polymer layer (14), which may be polyethylene (Ray para 67), rendering air (gas) filled bubbles coupled to the first polyethylene film (Ray para 26, 67; fig 1, item 14). It is noted that while Ray additionally teaches the polymer of the first and second layers may be a polyester, a polyethylene terephthalate, and/or a polypropylene, these are presented in alternative to the polyethylene. Therefore, as these materials are optional in Ray, Ray has embodiments which do not include these materials.
Ray further teaches a second metalized (62) polyethylene film (20) (Ray para 25, 59, 67; fig 1, items 20, 62) on the opposing side of the bubble layer (14) to the first metallized polyethylene layer (12), where the bubble layer (14) directly contacts the second metallized polyethylene layer (20). Ray further teaches that the exposed/outer surface (62) is the metallized surface of polyethylene layer (12).
Regarding claim 3, Ray teaches a multilayered thermal insulation as above for claim 1. As Ray teaches the same materials as claimed, it would be expected to be fully capable of being recycled.
Regarding claims 7 and 8, Ray teaches a multilayered thermal insulation as above for claim 1. As Ray teaches the same materials as claimed, it would be expected to function in the same manner as a water and oxygen barrier to some degree.
Regarding claim 15, Ray teaches a thermally insulating system (Ray para 1) comprising a first polymer layer (12), which may be polyethylene, (Ray para 25, 40, 67) directly contacting a metallized surface (with an aluminum coating on an outer/outside surface (exposed to environment) (Ray para 40, 58, 67; fig 1, item 26), coupled to a thermoformed second polymer layer (14), which may be polyethylene (Ray para 67), rendering air (gas) filled bubbles coupled to the first polyethylene film (Ray para 26, 67; fig 1, item 14). It is noted that while Ray additionally teaches the polymer of the first and second layers may be a polyester, a polyethylene terephthalate, and/or a polypropylene, these are presented in alternative to the polyethylene. Therefore, as these materials are optional in Ray, Ray has embodiments which do not include these materials.
Ray further teaches a second metalized (62) polyethylene film (20) (Ray para 25, 59, 67; fig 1, items 20, 62) on the opposing side of the bubble layer (14) to the first metallized polyethylene layer (12), where the bubble layer (14) directly contacts the second metallized polyethylene layer (20). Ray further teaches that the exposed/outer surface (62) is the metallized surface of polyethylene layer (12).
Because layer 12 is the metallized polyethylene layer, there are no further polyethylene layers present between the metallic layer and the polyethylene film.
Regarding claim 16, Ray teaches a multilayered thermal insulation as above for claim 15. Ray further teaches a second metalized (62) polyethylene film (20) (Ray para 25, 59, 67; fig 1, items 20, 62) on the opposing side of the bubble layer (18) to the first metallized polyethylene layer (12), where the bubble layer (18) directly contacts the second metallized polyethylene layer (20). Ray further teaches that the exposed/outer surface (62) is the metallized surface of polyethylene layer (12). Finally, Ray teaches that all components may be directly bonded (“coupled”) without intervening layers (Ray para 54), particularly for the thermoformed ‘bubble’ layer and the backing layer (Ray para 67-68).  
Regarding claims 17, 22, 23, and 26, Ray teaches a thermally insulating system (Ray para 1) comprising a first polymer layer (12), which may be polyethylene, (Ray para 25, 40, 67) directly contacting a metallized surface (with an aluminum coating on an outer/outside surface (exposed to environment) (Ray para 40, 58, 67; fig 1, item 26), coupled to a thermoformed second polymer layer (14), which may be polyethylene (Ray para 67), rendering air (gas) filled bubbles coupled to the first polyethylene film (Ray para 26, 67; fig 1, item 14).
It is noted that while Ray additionally teaches the polymer of the first and second layers may be a polyester, a polyethylene terephthalate, and/or a polypropylene, these are presented in alternative to the polyethylene. Therefore, as these materials are optional in Ray, Ray has embodiments which do not include these materials.
Because layer 12 is the metallized polyethylene layer, there are no further polyethylene layers present between the metallic layer and the polyethylene film.
Note that in this interpretation “the system” consists of Ray’s metallized polyethylene layer 12 and the thermoformed polyethylene layer 14. As such, the side of polyethylene bubble layer opposite the metalized polyethylene layer is ‘exposed’ to the environment outside the system.
Further, as discussed in the 112(b) rejection, above, as Ray does not require additional polyethylene layers aside from the metallized polyethylene layer, there are no other polyethylene layers present between the polyethylene bubble layer and the polyethylene metallized film.
Regarding claim 18, Ray teaches a thermally insulating system as above for claim 17. Ray further teaches an additional polyethylene layer (second polymer layer) (16) (Ray para 40, 62; fig 1, item 16) directly coupled to the second surface of the thermoformed bubble polyethylene layer (Ray para 40, 54, 62, 75; fig 1, items 14, 16). It is noted that while Ray further teaches additional layers which may be present (e.g. fig 1, items 18, 20), they are not considered to be part of the claimed ‘system’, rather are additional unrecited elements in view of the ‘comprising’ preamble. As such, both the first polyethylene layer and the second polyethylene layer may be considered ‘external’ to the ‘system’ and therefore are exposed to an environment surrounding the system.
Regarding claim 19, Ray teaches a thermally insulating system as above for claim 17. Ray further teaches an additional polyethylene layer (second polymer layer) (16) (Ray para 40, 62; fig 1, item 16) directly coupled to the second surface of the thermoformed bubble polyethylene layer (Ray para 40, 54, 62, 75; fig 1, items 14, 16) which may be metallized on one or both major surfaces of the second polyethylene layer (Ray para 62), thus providing for the claimed second metallic layer on a first surface of the second polyethylene layer.
Regarding claim 21, Ray teaches a thermally insulating system (Ray para 1) comprising a first polymer layer with a first and second surface (12), which may be polyethylene (Ray para 25, 40, 63, 67; fig 1, item 12), where an aluminum coating is on the first surface (Ray para 40, 58, 67; fig 1, item 26), directly coupled to a thermoformed second polymer layer (Ray para 54, 67, 75), which may also be polyethylene (Ray para 67), rendering air (gas) filled polyethylene bubbles coupled to the first polyethylene film (Ray para 26, 67; fig 1, item 18). It is noted that while Ray further teaches additional layers which may be present (e.g. fig 1, items 16, 18, 20), they are not considered to be part of the claimed ‘system’, rather are additional unrecited elements in view of the ‘comprising’ preamble. As such, both the first polyethylene layer and the polyethylene bubble layer may be considered to have a side ‘external’ to the ‘system’ and therefore exposed to an environment surrounding the system. 
Regarding claims 25 and 27, Ray teaches a multilayered thermal insulation system as above for claim 17. Ray further teaches a second metalized (62) polyethylene film (20) (Ray para 25, 59, 67; fig 1, items 20, 62) on the opposing side of the bubble layer (18) to the first metallized polyethylene layer (12), where the bubble layer (18) directly contacts the second metallized polyethylene layer (20). Ray further teaches that the exposed/outer surface (62) is the metallized surface of polyethylene layer (12). Finally, Ray teaches that all components may be directly bonded (“coupled”) without intervening layers (Ray para 54), particularly for the thermoformed ‘bubble’ layer and the backing layer (Ray para 67-68). 

Claims 17 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marzano (US 6,139,188).
Regarding claim 17, Marzano teaches an insulated bubble wrap system comprising a metal layer (item 60) on a surface of a polyethylene layer (item 62) welded to an additional sheet of polyethylene (item 64) to form the claimed polyethylene bubbles (item 65) (Marzano col. 2, ln 65 to col. 3, ln 14).
Marzano teaches no additional required layers (Marzano col. 2, ln 65 to col. 3, ln 5), and thus teaches that the gas-filled polyethylene bubbles are exposed to an external environment; that the system only included a metallized polyethylene film and the plurality of gas-filled polyethylene bubbles; and that the polyethylene bubbles are not coupled to an additional layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ray as applied to claim 1 above, and further in view of Becker (US 2002/0139834).
Regarding claims 5 and 6, Ray teaches a multilayered thermal insulation as above for claim 1.
Ray is silent with respect to the thermal insulation being utilized as a package which encloses food.
Ray and Becker are related in the field of metallized polyethylene bubble insulation. Becker teaches a common use of this kind of metallized polyethylene bubble insulation is as a package (Becker para 1), particularly for food items (Becker para 1) as they provide both cushioning and insulation (Becker para 2). It would be obvious to one of ordinary skill in the art to utilize the metallized polyethylene bubble insulation of Ray as a packaging, particularly for food items, as taught by Becker because it would provide packaged items, such as food, with cushioning and insulation.

Response to Arguments
Applicant's arguments filed 11/09/22 have been fully considered but they are not persuasive.
Applicant argues on pages 6-9, separately for claims 1, 15, and 17, that Ray’s usage of ‘may’ have an adhesive applied means that there must be an adhesive present. Further, Applicant argues that Ray’s bonding layers 27, 38, 42, and 60 constitute extra layers in the context of the amended claim.
The Examiner respectfully disagrees. To the first, that adhesives may be present does not require or dictate that they are present. ‘May’ provides for alternatives where adhesive are or are not present. To the second, Ray defines layers 12, 16, and 20 as the metallized polyethylene layer as required by the claim. That Ray subdivides or sandwiches the metal film to form a single layer still yields a metallized layer which directly contacts, without intervening layers, the thermoformed layer. That is, layer 12 directly contacts layer 14, which directly contacts layer 16, and so on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/16/2022
/ALICIA J SAWDON/Primary Examiner, Art Unit 1781